     Case 1:15-cv-07433-LAP Document 1187 Filed 01/06/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                   Plaintiff,
                                             15 Civ. 7433 (LAP)
-against-

GHISLAINE MAXWELL,

                   Defendant.

VIRGINIA L. GIUFFRE,

                   Plaintiff,
                                             19 Civ. 3377 (LAP)
-against-
                                                    ORDER
ALAN DERSHOWITZ,

                   Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of a letter from counsel to a non-

party Doe (dkt. no. 1182 in 15-cv-7433) raising concerns that

that protective order recently entered in Giuffre v. Dershowitz

(dkt. no. 227 in 19-cv-3377) “give[s] plaintiff Virginia Giuffre

and defendant Alan Dershowitz the unfettered bilateral authority

to publicly file presently sealed documents from Giuffre v.

Maxwell.”   The Court also has reviewed the letter responses from

Professor Dershowitz and Ms. Giuffre.       (Dkt. nos. 231, 232 in

19-cv-3377.)




                                   1
     Case 1:15-cv-07433-LAP Document 1187 Filed 01/06/21 Page 2 of 3



    The Court does not read the protective order, as presently

entered, to give the parties unrestricted authority to disclose

publicly the confidential materials from Maxwell--not least of

all because the parties only may agree to downgrade

confidentiality designations for materials that the “designating

party has subsequently produced in this action,” i.e., only

materials that Ms. Giuffre alone designated as confidential in

Maxwell.   To avoid any doubt, however, the parties shall append

to the end of the definition of “Confidential Information” in

the protective order the underlined language at the end of the

following excerpt, which makes clear that the parties cannot

agree to unseal the identities of non-party Does where that

information is still sealed in Maxwell:

    As used in this Protective Order, the term
    “Confidential Information” includes (i) private
    financial information, such as tax records and bank
    account numbers; (ii) personally identifiable
    information, such as a social security numbers,
    home addresses, personal email addresses or
    personal telephone numbers; (iii) protected health
    information, inclusive of physical and mental
    health records; and (iv) identifying information of
    sexual abuse victims, such as names, emails,
    telephone numbers, or home addresses. “Confidential
    Information” also includes information filed under
    seal or designated as ‘Confidential’ in another
    action for which the confidentiality designation or
    seal has not been lifted; provided, however, that
    any party to this action may request that another
    party to this action remove the confidentiality
    designation from any document that was designated
    as “Confidential” in another action but which the
    designating party has subsequently produced in this
    action and which the requesting party wishes to use
                                   2
     Case 1:15-cv-07433-LAP Document 1187 Filed 01/06/21 Page 3 of 3



    in a filing, at a deposition, or in a court
    proceeding. Should such a request be made, the
    designating   party   will  promptly   review   the
    identified documents and remove the confidentiality
    designation from those documents if appropriate.
    If the requesting party disagrees with a decision
    not to remove a confidentiality designation, the
    requesting party must promptly move the Court for
    further relief. For the avoidance of doubt, for
    materials produced in or generated as a result of
    discovery in Giuffre v. Maxwell, the parties may
    only agree to remove confidentiality designations
    for Ms. Giuffre’s personal documents, i.e., those
    bearing her bates stamp in Maxwell. Even where Ms.
    Giuffre agrees to remove the confidentiality
    designations for such materials produced in
    Maxwell, the parties shall not publicly disclose or
    file on the public docket the names or identifying
    information of non-party Does (except for Mr.
    Dershowitz) in materials originally designated
    confidential in Maxwell and filed in that case
    either under seal or with the non-party Doe’s
    identifying information redacted (unless such
    information has been unsealed already by the Court
    in Maxwell).

    The parties shall file a revised protective order with this

language appended to the definition of “Confidential

Information.”

    SO ORDERED.

Dated:    New York, New York
          January 6, 2021


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   3
